DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/03/21 have been fully considered but they are not persuasive.  
With respect to applicant’s argument regarding claim 1, applicant's argument that Seidl is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the cover of Brady and the table top of Seidl can be considered platform surface capable of being adjusted via an adjustment mechanism.  Seidl is being employed for the teaching of the adjustment mechanism that is apparent to one skill in the art as suggested by Brady (see col. 2, lines 46-51 of Brady) to adjust the length of arm(s) that support a platform surface. 
With respect to applicant’s argument regarding claims 13 and 19, applicant asserts that the Brady damping device (breakaway mechanism as claimed) interpreted by the examiner “do not function as any sort of a breakaway device limiting the amount of toque seen by the handle.”  This is found not persuasive since Brady clearly states that the damping device keeps “the mounting sleeve 4 from freely rotating without external force” (see col. 2, lines 65-67) and the sleeve 4 “rotatably received a .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady.
	Regarding claim 13, Brady discloses a spa comprising a lifter handle (1) having a first end (about 5) configured for connection to a cover (15) of a spa, and a second end (about 7a in Fig. 2) configured for connection to a base (6) of the spa; and a breakaway mechanism (4b, 4c, 4e) configured to limit an amount of torque seen by the lifter handle during a covering or uncovering operation of the spa (see col. 2, lines 64-67). 
	Regarding claim 14, the cover lift system of claim 13, wherein the lifter handle (1) having an upper arm (9) and a lower arm (7) telescopically connected to the upper arm, 
	Regarding claim 18, the cover lift system of claim 14, further comprising a coupling member (7a) associated with the lower arm configured to matingly engage a shaft (4) of a lift-assist mechanism (3, 4, 19, 19a, 11 in Fig. 2); wherein the coupling member and the shaft have geometries (3a-3c, 4a-4e) that allow for a degree of rotational misalignment (the degree of misalignment is defined by channel 3c where the point of alignment is defined by the position of lower arm 7 with respect to the shaft 4 when the spa cover is in a closed position, wherein arm 7 will be misaligned as it is being rotated into the spa cover’s open position as limited by channel 3c) between the coupling member and the shaft when mating the coupling member to the shaft.
	Regarding claim 19, the method as claimed is inherent during the assembly of the Brady cover lift system of claim 13 discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady, as discussed above, in view of US 2006/0075941 (hereinafter Seidl).
	Regarding claims 1 and 3-4, Brady discloses a cover lift system (Fig. 1) for a spa comprising a lifter handle (1) having an upper arm (9) and a lower arm (7) telescopically connected to the upper arm, the upper arm being configured for operative connection to a cover of a spa, and the lower arm being configured for pivotal connection to a base of the spa; and an adjuster mechanism (see col. 2, lines 41-51) associated with the lifter handle for selectively adjusting a length of the lifter handle in dependence upon a size of the spa.  Brady teaches the adjuster mechanism except for it being a linear actuator housed within the upper arm and the lower arm. The linear actuator includes a leadscrew in fixed longitudinal position within the upper arm and a nut in fixed position within the lower arm; wherein the leadscrew is threadedly received by the nut. The leadscrew includes a drive head accessible through an upper end of the upper arm; wherein the leadscrew is rotatable via the drive head to adjust the distance between the first point and the second point. However, Brady suggests that other well-known length adjustment mechanism can be employed (see col. 2, lines 46-51). Attention is directed to the Seidl reference which teaches an analogous cover lift system utilizing another length adjustment mechanism having a linear actuator housed within the upper arm and the lower arm. The linear actuator includes a leadscrew in fixed longitudinal position within the upper arm and a nut in fixed position within the lower arm; wherein the leadscrew is threadedly received by the nut. The leadscrew includes a drive head accessible through an upper end of the upper arm; wherein the leadscrew is rotatable 
Regarding claim 5, the cover lift system of Brady further comprising a coupling member (7a) associated with the lower arm configured to matingly engage a shaft (4) of a lift-assist mechanism (3, 4, 19, 19a, 11 in Fig. 2); wherein the coupling member and the shaft have geometries (3a-3c, 4a-4e) that allow for a degree of rotational misalignment (the degree of misalignment is defined by channel 3c where the point of alignment is defined by the position of lower arm 7 with respect to the shaft 4 when the spa cover is in a closed position, wherein arm 7 will be misaligned as it is being rotated into the spa cover’s open position as limited by channel 3c) between the coupling member and the shaft when mating the coupling member to the shaft.
Regarding claim 6, the cover lift system of Brady further comprising a breakaway mechanism (4b, 4c, 4e) configured to limit an amount of torque seen by the lifter handle during a covering or uncovering operation of the spa (see col. 2, lines 64-67).
Regarding claim 7, the cover lift system of Brady further comprising a first coupling member (5) associated with the upper arm, the first coupling member being 
Regarding claim 8, the cover lift system of Brady further comprising a third coupling member (7a) associated with the lower arm (7), the third coupling member being configured to matingly engage a shaft insert (4) of a lift-assist mechanism.
	Regarding claim 9, the cover lift system of Brady wherein the third coupling member (7a) and the shaft insert (4) have geometries (see Fig. 2) that allow for a degree of rotational misalignment between the third coupling member and the shaft insert when mating the third coupling member to the shaft insert.
	Regarding claim 10, the cover lift system of Brady wherein one of the third coupling member and the shaft insert has a stepped end (4a, 4b) that is receivable in a corresponding stepped slot (3c) in the other of the third coupling member and the shaft insert.
	Regarding claim 11, the cover lift system of Brady wherein the degree of rotational misalignment can inherently be about 20 degrees via the user movement of the spa cover.
	Regarding claim 12, the cover lift system of Brady further comprising a mounting bracket (3, 4, 19, 19a in Fig. 2) operatively connected to the lower arm (7), the mounting bracket being configured to attach the cover lift system to an external side of a frame of the spa.
Regarding claims 15-17, Brady teaches the adjuster mechanism as discussed with respect to claim 13 above, except for it being a linear actuator housed within the upper arm and the lower arm. The linear actuator includes a leadscrew in fixed .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754